*642Upon remittitur from the Court of Appeals (Matter of Ovadia v Office of the Indus. Bd. of Appeals, 19 NY3d 138 [2012]), determination of respondent Industrial Board of Appeals, dated December 14, 2009, affirming an order of respondent Commissioner of the Department of Labor directing petitioners to pay the claimants unpaid wages, unanimously annulled, on the law, without costs, and the matter remanded for further proceedings.
The Court of Appeals remitted the matter to this Court with directions to remand to the Industrial Board of Appeals for further proceedings in accordance with Court of Appeals’ opinion, including “a determination of whether Ovadia made an enforceable promise to pay the workers for their continued work following Bruten’s disappearance and whether the workers relied on his promise by continuing to work at the construction site for the following six days” (id. at 145). Concur — Sweeny, J.P., Moskowitz, DeGrasse, Freedman and Richter, JJ.